DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on June 16, 2021 was received. Claim 8 was amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued April 30, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 has been amended to recite that the rotating ring has an axis of rotation normal to a deposition surface, but nothing in the specification or figures as filed indicates this. Applicant points to figures 7-9 

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Bagg et al. (US 3,617,437) in view of Wiegand (US 3,939,532) on claims 8-12, 15, 17-20 are maintained. The rejections are restated below. 
Regarding claim 8: Bagg et al. discloses a system for creating aligned fiber composites which includes a substrate in the form of a mesh belt (34) which is porous, a deposition nozzle (32) having a housing (21) connected to a feed tank of a randomly oriented fiber material dispersion, where the nozzle (32) is placed adjacent to the belt (34) and receives the dispersion through an inlet (22) and outputs aligned fibers through an outlet slit (23) onto the belt (34) to form a fiber preform, where a suction box (39) is provided below the belt (34) and serves to remove the fluid from the dispersion that was deposited onto the belt (34) (col. 4 lines 38+, col. 5 lines 1-25, figures 2-3). 
Bagg et al. further discloses that the nozzle (32) outputs fibers aligned in a single direction after having their angles changed by adjustable edges (24) which form the outlet (23) (col. 4 lines 43-50, col. 5 lines 3-8, figure 2).
Bagg et al. fails to explicitly disclose that the housing (21) either contains a rotating ring or rotates itself. However, Wiegand discloses a similar fiber deposition apparatus in which a nozzle (70) has a housing that is rotatably oscillated about a pivot point (52), such that it can be considering to be rotated (col. 13 lines 33-52, figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a similar rotating pivot system as taught 
Regarding claim 9: Bagg et al. further discloses that the felt (48) formed by the system can then be taken to an impregnation section that has a spray jet (51) which supplies a suitable resin that inherently includes a source of the resin to be supplied to the spray jet (51) (col. 5 lines 26-43).
Regarding claims 10-11: Bagg et al. discloses that the impregnated sheet is then passed through a pair of heated pinch rolls (53), which requires a source of heating and is itself a source of pressure which assists with infiltration and cures the material (col. 5 lines 44-53, figure 5). 
Regarding claim 12: Bagg et al. further discloses that the nozzle (32) includes an inlet (22), an outlet (23) and adjustable edges (24) which serve as an orientation component to orient the random dispersion of fibers that is fed to the nozzle inlet (22) such that the outlet (23) outputs fibers aligned in a single direction after having their angles changed by the adjustable edges (24) (col. 4 lines 43-50, col. 5 lines 3-8, figure 2).
	Regarding claim 15: Bagg et al. discloses that the adjustable edges (24) form an outlet (23) having a narrowing contraction followed by an expansion portion, as shown in figure 2 annotated below.
[AltContent: textbox (Expansion portion)][AltContent: textbox (Narrow portion)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    364
    372
    media_image1.png
    Greyscale


	Regarding claim 17: Bagg et al. discloses that the system further includes a spray jet (51) for applying a resin to the felt (48) as well as a water spray jet (49) which washes the felt (48), both of which are spray heads (col. 5 lines 11-43). 
Regarding claim 18: Bagg et al. further discloses that the felt (48) formed by the system can then be taken to an impregnation section that has a spray jet (51) which supplies a suitable resin that and therefore is an applicator which applies a matrix material to the felt (48) (col. 5 lines 26-43).
Regarding claim 19: Bagg et al. discloses the spray jet (51) for applying the resin material (col. 5 lines 26-43), but fails to explicitly disclose that the spray jet (51) is a curtain, slot or roll coater. However Bagg et al. shows that the spray jet (51) is designed to spray over the entire width of the felt (48) (see figure 4) and also discloses in a different embodiment that a water mist sprayer (11) is provided in slot form in order to cover the full width of the substrate with water (col. 3 lines 55-70, figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a slot-shaped applicator for the spray jet (51) similarly to the one used for the water mist sprayer (11) because simple substitution of functionally equivalent elements is not considered to be a patentable advance when no unexpected results are achieved (MPEP 2143B). 
	Regarding claim 20: Bagg et al. discloses a drip tray (33) which is an outlet that receives excess dispersion flow and returns it to the feed, thus reading on the phrase “recycling flow outlet” (col. 4 lines 56-60, figure 3). 

The claim rejections under 35 U.S.C. 103 as unpatentable over Bagg et al. and Wiegand as applied to claims 8-12, 15, 17-20 above, and further in view of Furtak et al. (US 5,065,478) on claims 13-14 are maintained. The rejections are restated below. 
Regarding claims 13-14: Bagg et al. discloses that the orientation outlet slit (23) is defined by movable edges (24) and therefore fails to explicitly disclose a 2 or 4 roll rolling mill. However, Furtak et al. discloses a similar fiber orientation and deposition system which utilizes two pairs of two drums (21) to form an outlet which orients the fibers supplied thereto to be deposited as a fiber mat (col. 10 lines 40-57, figures 2-4). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use 2 to 4 rolls as taught by Furtak et al. to form the outlet and therefore the orientation component of the nozzle (32) of Bagg et al. because a pair of rollers and the movable edges are shown to perform the same function of orienting and outputting a stream of fibers, and simple substitution of functionally equivalent elements is not considered to be a patentable advance when no unexpected results are achieved (MPEP 2143B).

Response to Arguments
Applicant's arguments filed June 16, 2021 have been fully considered but they are not persuasive. Applicant primarily argues that the new limitations regarding the axis rotation of the rotating ring are not taught by the prior art.
In response:
While Applicant is correct that the cited prior art does not show a rotating ring having an axis of rotation normal to a deposition surface, the rotating ring itself is an optional limitation that the previous rejections never addressed, and therefore these arguments are moot because the Bagg et al. and Weigand references do combine to teach a housing that rotates, which is the other option necessary to read on claim 1. Applicant has offered no arguments regarding this option.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/S.A.K/
Stephen KittExaminer, Art Unit 1717
9/10/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717